UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/16 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements.Separate N-Q Forms will be filed for those series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund May 31, 2016 (Unaudited) Registered Investment Companies - 100.1% Shares Value ($) Domestic Equity - 35.8% Dreyfus Appreciation Fund, Cl. Y 49,480 a 1,871,844 Dreyfus Disciplined Stock Fund 37,813 a 1,221,733 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 20,929 a 643,342 Dreyfus Research Growth Fund, Cl. Y 173,286 a 2,443,325 Dreyfus Small Cap Stock Index Fund 25,560 a 685,523 Dreyfus Strategic Value Fund, Cl. Y 53,516 a 1,867,169 Dreyfus Structured Midcap Fund, Cl. Y 24,682 a 675,055 Dreyfus U.S. Equity Fund, Cl. Y 94,975 a 1,677,252 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 40,884 a,b 664,364 Domestic Fixed Income - 48.1% Dreyfus Bond Market Index Fund, Basic Shares 332,495 a 3,504,500 Dreyfus High Yield Fund, Cl. I 323,088 a 1,941,759 Dreyfus Intermediate Term Income Fund, Cl. Y 461,120 a 6,238,956 Dreyfus Ultra Short Income Fund, Institutional Shares 411,095 a 4,135,618 Foreign Equity - 7.2% Dreyfus Emerging Markets Fund, Cl. Y 32,420 a 254,173 Dreyfus Global Real Estate Securities Fund, Cl. Y 34,116 a 309,094 Dreyfus International Equity Fund, Cl. Y 14,722 a 486,254 Dreyfus International Stock Index Fund 29,513 a 439,745 Dreyfus/Newton International Equity Fund, Cl. Y 27,363 a 505,129 International Stock Fund, Cl. Y 24,683 a 361,846 Foreign Fixed Income - 9.0% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 113,525 a,b 1,249,913 Dreyfus International Bond Fund, Cl. Y 110,466 a 1,700,075 Total Registered Investment Companies (cost $32,200,094) Total Investments (cost $32,200,094) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) † Based on net assets. See notes to financial statements. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 83.9 Mutual Funds: Foreign 16.2 STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds 32,876,669 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2016, accumulated net unrealized appreciation on investments was $676,575, consisting of $1,826,805 gross unrealized appreciation and $1,150,230 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund May 31, 2016 (Unaudited) Registered Investment Companies - 100.2% Shares Value ($) Domestic Equity - 57.2% Dreyfus Appreciation Fund, Cl. Y 50,841 a 1,923,298 Dreyfus Disciplined Stock Fund 38,334 a 1,238,588 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 24,969 a 767,534 Dreyfus Research Growth Fund, Cl. Y 196,829 a 2,775,294 Dreyfus Small Cap Stock Index Fund 26,010 a 697,601 Dreyfus Strategic Value Fund, Cl. Y 52,656 a 1,837,170 Dreyfus Structured Midcap Fund, Cl. Y 25,159 a 688,088 Dreyfus U.S. Equity Fund, Cl. Y 96,206 a 1,699,002 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 41,706 a,b 677,725 Domestic Fixed Income - 25.9% Dreyfus Bond Market Index Fund, Basic Shares 39,230 a 413,483 Dreyfus High Yield Fund, Cl. I 64,623 a 388,385 Dreyfus Intermediate Term Income Fund, Cl. Y 90,069 a 1,218,633 Dreyfus Ultra Short Income Fund, Institutional Shares 352,809 a 3,549,260 Foreign Equity - 14.4% Dreyfus Emerging Markets Fund, Cl. Y 50,868 a 398,805 Dreyfus Global Real Estate Securities Fund, Cl. Y 62,042 a 562,096 Dreyfus International Equity Fund, Cl. Y 17,542 a 579,405 Dreyfus International Stock Index Fund 35,241 a 525,086 Dreyfus/Newton International Equity Fund, Cl. Y 32,474 a 599,464 International Stock Fund, Cl. Y 29,364 a 430,474 Foreign Fixed Income - 2.7% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 22,397 a,b 246,596 Dreyfus International Bond Fund, Cl. Y 21,642 a 333,078 Total Registered Investment Companies (cost $19,709,090) Total Investments (cost $19,709,090) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 83.1 Mutual Funds: Foreign 17.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds 21,549,065 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2016, accumulated net unrealized appreciation on investments was $1,839,975, consisting of $2,345,267 gross unrealized appreciation and $505,292 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund May 31, 2016 (Unaudited) Registered Investment Companies - 100.1% Shares Value ($) Domestic Equity - 45.9% Dreyfus Appreciation Fund, Cl. Y 124,335 a 4,703,580 Dreyfus Disciplined Stock Fund 94,159 a 3,042,289 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 47,715 a 1,466,747 Dreyfus Research Growth Fund, Cl. Y 456,371 a 6,434,827 Dreyfus Small Cap Stock Index Fund 62,036 a 1,663,815 Dreyfus Strategic Value Fund, Cl. Y 131,329 a 4,582,077 Dreyfus Structured Midcap Fund, Cl. Y 60,450 a 1,653,314 Dreyfus U.S. Equity Fund, Cl. Y 233,072 a 4,116,058 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 98,982 a,b 1,608,457 Domestic Fixed Income - 37.4% Dreyfus Bond Market Index Fund, Basic Shares 362,256 a 3,818,183 Dreyfus High Yield Fund, Cl. I 398,897 a 2,397,369 Dreyfus Intermediate Term Income Fund, Cl. Y 578,873 a 7,832,158 Dreyfus Ultra Short Income Fund, Institutional Shares 974,570 a 9,804,177 Foreign Equity - 11.1% Dreyfus Emerging Markets Fund, Cl. Y 125,939 a 987,364 Dreyfus Global Real Estate Securities Fund, Cl. Y 111,836 a 1,013,230 Dreyfus International Equity Fund, Cl. Y 41,834 a 1,381,768 Dreyfus International Stock Index Fund 82,990 a 1,236,552 Dreyfus/Newton International Equity Fund, Cl. Y 76,082 a 1,404,471 International Stock Fund, Cl. Y 69,023 a 1,011,879 Foreign Fixed Income - 5.7% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 139,208 a,b 1,532,676 Dreyfus International Bond Fund, Cl. Y 137,909 a 2,122,417 Total Registered Investment Companies (cost $61,108,589) Total Investments (cost $61,108,589) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 83.3 Mutual Funds: Foreign 16.8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds 63,813,408 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2016, accumulated net unrealized appreciation on investments was $2,704,819, consisting of $4,779,450 gross unrealized appreciation and $2,074,631 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 By: /s/ James Windels James Windels Treasurer Date: July 21, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
